DETAILED ACTION
This action is responsive to the Application filed 10/19/21.
Accordingly, claims 1-20 are submitted for prosecution on merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 10, 15 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 10, 15 of U.S. Patent No. 1,150,889 (hereinafter ‘889) in view of Admitted Prior Art (APA - see Background of Applicant’s Disclosure) and Preveraud E., EP 3481032, “Regression Safe Network Communication Logic for an IOT Device and Method of Managing the Same”, 05-08-2019, 16 pgs (herein Preveraud).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.
	Instant claim 1					‘889 claim 1
A firmware upgrade method for fire alarm system gateways supporting multiple southbound drivers (see analysis A), comprising: each gateway having multiple northbound drivers (see analysis A) to connect to a proprietary fire alarm management system the firmware upgrade includes at least one of gateway operating firmware, panel connectivity firmware, and management firmware and wherein the firmware upgrade package has multiple parts;
A firmware upgrade method for fire alarm system gateways, comprising: creating a firmware upgrade package for a number of gateways of a number of fire alarm systems wherein each gateway has gateway operating firmware, panel connectivity firmware, and management firmware and wherein the firmware upgrade package has multiple parts;
creating a firmware upgrade profile having information indicating the applicability of each of the multiple parts of the firmware upgrade package with respect to at least one of the northbound and southbound drivers (see analysis A);
creating a firmware upgrade profile having information indicating the applicability of each of the multiple parts of the firmware upgrade package to one of the gateway operating firmware, panel connectivity firmware, and management firmware;
comparing the firmware upgrade profile to a gateway usage profile of a particular gateway wherein the gateway usage profile contains information indicating usage characteristics for the gateway operating firmware, panel connectivity firmware, and management firmware; and
comparing the firmware upgrade profile to a gateway profile of a particular gateway wherein the gateway profile contains information indicating usage characteristics for the gateway operating firmware, panel connectivity firmware, and management firmware;
selecting one or more of the multiple parts of the firmware upgrade package to download to the particular gateway based on the comparison of the firmware upgrade profile and the gateway usage profile.
selecting one or more of the multiple parts of the firmware upgrade package to download to the particular gateway based on the comparison of the firmware upgrade profile and the gateway profile.


	Analysis A:
	‘889 does not explicitly recite firmware upgrade in terms of 
	the fire alarm system gateways supporting multiple southbound drivers or northboud drivers to connect to the fire alarm system; 
	firmware upgrade profile having information indicating applicability of the upgrade with respect to at least one of the northbound and southbound drivers
	APA discloses that fire alarm gateways are devices expected to support southbound drivers and various northbound drivers to respectively connect to either fire panel brands or proprietary cloud or management systems; and that firmware package in terms of new upgrade applicable to the gateways can come with all the drivers for a fix to be distributed to all relevant gateways (see pg. 1 of Specifications).
	Preveraud also discloses firmware upgrade package distributed via servers which operate with a Network Communication Logic (NCL) to push updates to IoT devices or firmware therefor to manage connectivity function per effect of selecting appropriate version of connection driver (pg. 1-2), where the NCL will seek or look up state of current drive as well backup (fallback) driver as well as ensuring that the drivers of given version support target connections succesfully (pg. 10) as part of the process of building the package prior to downloading the firmware upgrade (pg. 9), otherwise would not include failing drivers with the firmware update (pg. 11); thus consolidating a firmware package with proper identification, version look-up of connection drivers in terms of test to ensure that applicable drivers for the firmware (i.e. only test proven drivers) be included with the download is recognized.
	Therefore, it would have been obvious at the time the invention was made for one skill in the art implement firmware update and building a pre-download profile therefor in ‘889 method so that connectivity drivers of the gateway destined for upgrade include southbound and northbound type drivers – as set forth in APA – and that profiling a firmware update for the gateway include logic that investigates on usability state on the available drivers – as per Preveraud – as information indicating applicability of the to-be-built upgrade with respect to at least one of the northbound and southbound drivers as set forth in APA; because
	northbound drivers of a gateway support gateway for connectivity with cloud, management platforms and southbound drivers support gateway for interfacing fire panel brands and that investigating of drivers in terms of information that establish usability or compatibility of the drivers as part of building a firmware upgrade profile as set forth above by a upgrade logic would consolidate applicability state of the drivers destined for download of the gatewary-intended firmware upgrade, so that upon effect of the download, the upgraded functionality of gateway in terms of interactions, multi-directional communication (from support of connection drivers firmware/upgrade) with the intended network devices or proprietary platforms would be covered in part by southbound type drivers as well as northbound type drivers of the gateway, thus sustaining a acceptable level QoS established between servicing paradigm between the subscriber client devices and the enterprise infrastructure that operates with intermediary action of pertinent gateways with the client network.
	Therefore, instant claim 1 (method) would be deemed obvious over ‘889 claim 1 (method).
	Instant claim 10 recites the same features (method steps) as instant claim 1; whereas ‘889 claim 10 recites the same features (method steps) as ‘889 claim 1; hence instant claim 10 would be deemed obvious over ‘889 claim 10, for the same reasons as set forth above.
	Instant claim 15 (device claim) recites the same features as instant claim 1; whereas ‘889 claim 15 (device claim) recites the same features as ‘889 claim 1; hence instant claim 15 would be deemed obvious over ‘889 claim 15, for the same reasons as set forth above.
	Dependent (instant) claims 2-9, 11-14, and 16-20 would be considered unpatentable for being dependent upon a rejected base claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Novembre 18, 2022